 


110 HR 1937 IH: Timber Revitalization and Economic Enhancement (TREE) Act of 2007
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1937 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. Davis of Alabama (for himself, Mr. Brady of Texas, Mr. McDermott, Mr. Gingrey, Mr. Bonner, Mr. Crenshaw, Mr. Boyd of Florida, Mr. Reichert, Mr. Baird, Mrs. McMorris Rodgers, Mr. Scott of Georgia, Mr. Hastings of Washington, Mr. Jones of North Carolina, and Mr. Walden of Oregon) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a deduction for qualified timber gains and to modernize certain provisions applicable to timber real estate investment trusts. 
 
 
1.Short titleThis Act may be cited as the Timber Revitalization and Economic Enhancement (TREE) Act of 2007.  
IQualified timber gain 
101.Deduction for qualified timber gain 
(a)In generalPart I of subchapter P of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
1203.Deduction for qualified timber gain 
(a)In generalIn the case of a taxpayer which elects the application of this section for a taxable year, there shall be allowed a deduction against gross income in an amount equal to 60 percent of the lesser of— 
(1)the taxpayer's qualified timber gain for such year, or 
(2)the taxpayer's net capital gain for such year. 
(b)Qualified timber gainFor purposes of this section, the term qualified timber gain means, with respect to any taxpayer for any taxable year, the excess (if any) of— 
(1)the sum of the taxpayer's gains described in subsections (a) and (b) of section 631 for such year, over 
(2)the sum of the taxpayer's losses described in such subsections for such year. 
(c)Special rules for pass-thru entities 
(1) In the case of any qualified timber gain of a pass-thru entity (as defined in section 1(h)(10)) other than a real estate investment trust, the election under this section shall be made separately by each taxpayer subject to tax on such gain. 
(2)In the case of any qualified timber gain of a real estate investment trust, the election under this section shall be made by the real estate investment trust.. 
(b)Coordination with maximum capital gains rates 
(1)Taxpayers other than corporationsParagraph (2) of section 1(h) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(2)Reduction of net capital gainFor purposes of this subsection, the net capital gain for any taxable year shall be reduced (but not below zero) by the sum of— 
(A)the amount which the taxpayer takes into account as investment income under section 163(d)(4)(B)(iii), and 
(B)in the case of a taxable year with respect to which an election is in effect under section 1203, the lesser of— 
(i)the amount described in paragraph (1) of section 1203(a), or 
(ii)the amount described in paragraph (2) of such section.. 
(2)CorporationsSection 1201 of such Code is amended by redesignating subsection (b) as subsection (c) and inserting after subsection (a) the following new subsection: 
 
(b)Qualified timber gain not taken into accountFor purposes of this section, in the case of a corporation with respect to which an election is in effect under section 1203, the net capital gain for any taxable year shall be reduced (but not below zero) by the corporation's qualified timber gain (as defined in section 1203(b)).. 
(c)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of the Internal Revenue Code of 1986 is amended by inserting before the last sentence the following new paragraph: 
 
(22)Qualified timber gainsThe deduction allowed by section 1203.. 
(d)Deduction allowed in computing adjusted current earningsSubparagraph (C) of section 56(g)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new clause:  
 
(vii)Deduction for qualified timber gainClause (i) shall not apply to any deduction allowed under section 1203.. 
(e)Deduction allowed in computing taxable income of electing small business trustsSubparagraph (C) of section 641(c)(2) of the Internal Revenue Code of 1986 is amended by inserting after clause (iii) the following new clause: 
 
(iv)The deduction allowed under section 1203.. 
(f)Treatment of qualified timber gain of real estate investment trustsParagraph (3) of section 857(b) of the Internal Revenue Code of 1986 is amended by inserting after subparagraph (F) the following new subparagraph:  
 
(G)Treatment of qualified timber gainFor purposes of this part, in the case of a real estate investment trust with respect to which an election is in effect under section 1203— 
(i)Reduction of net capital gainThe net capital gain of the real estate investment trust for any taxable year shall be reduced (but not below zero) by the real estate investment trust's qualified timber gain (as defined in section 1203(b)). 
(ii)Adjustment to shareholder’s basis attributable to deduction for qualified timber gains 
(I)In generalThe adjusted basis of shares in the hands of the shareholder shall be increased by the amount of the deduction allowable under section 1203(a) as provided in subclauses (II) and (III). 
(II)Allocation of basis increase for distributions made during taxable yearFor any taxable year of a real estate investment trust for which an election is in effect under section 1203, in the case of a distribution made with respect to shares during such taxable year of amounts attributable to the deduction allowable under section 1203(a), the adjusted basis of such shares shall be increased by the amount of such distributions. 
(III)Allocation of excessIf the deduction allowable under section 1203(a) for a taxable year exceeds the amount of distributions described in subclause (II), the excess shall be allocated to every shareholder of the real estate investment trust at the close of the trust’s taxable year in the same manner as if a distribution of such excess were made with respect to such shares. 
(IV)DesignationsTo the extent provided in regulations, a real estate investment trust shall designate the amounts described in subclauses (II) and (III) in a manner similar to the designations provided with respect to capital gains described in subparagraphs (C) and (D).  
(V)DefinitionsAs used in this subparagraph, the terms share and shareholder shall include beneficial interests and holders of beneficial interests, respectively. 
(iii)Earnings and profits deduction for qualified timber gainsThe deduction allowable under section 1203(a) for a taxable year shall be allowed as a deduction in computing the earnings and profits of the real estate investment trust for such taxable year. The earnings and profits of any such shareholder which is a corporation shall be appropriately adjusted in accordance with regulations prescribed by the Secretary.. 
(g)Loss attributable to basis adjustment for deduction for qualified timber gain of real estate investment trusts 
(1)Section 857(b)(8) of the Internal Revenue Code of 1986 is amended by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively, and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Loss attributable to basis adjustment for deduction for qualified timber gainIf— 
(i)a shareholder of a real estate investment trust receives a basis adjustment provided under subsection (b)(3)(G)(ii), and 
(ii)the taxpayer has held such share or interest for 6 months or less, then any loss on the sale or exchange of such share or interest shall, to the extent of the amount described in clause (i), be disallowed.. 
(2)Subparagraph (D) of section 857(b)(8) of such Code, as redesignated by paragraph (1), is amended by striking subparagraph (A) and inserting subparagraphs (A) and (B).  
(h)Conforming amendments 
(1)Subparagraph (B) of section 172(d)(2) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(B)the exclusion under section 1202, and the deduction under section 1203, shall not be allowed.. 
(2)Paragraph (4) of section 642(c) of such Code is amended by striking the first sentence and inserting To the extent that the amount otherwise allowable as a deduction under this subsection consists of gain described in section 1202(a) or qualified timber gain (as defined in section 1203(b)), proper adjustment shall be made for any exclusion allowable to the estate or trust under section 1202 and for any deduction allowable to the estate or trust under section 1203. 
(3)Paragraph (3) of section 643(a) of such Code is amended by striking the last sentence and inserting The exclusion under section 1202 and the deduction under section 1203 shall not be taken into account.. 
(4)Subparagraph (C) of section 643(a)(6) of such Code is amended to read as follows: 
 
(C)Paragraph (3) shall not apply to a foreign trust. In the case of such a trust— 
(i)there shall be included gains from the sale or exchange of capital assets, reduced by losses from such sales or exchanges to the extent such losses do not exceed gains from such sales or exchanges, and 
(ii)the deduction under section 1203 shall not be taken into account.. 
(5)Paragraph (4) of section 691(c) of such Code is amended by inserting 1203, after 1202,. 
(6)Paragraph (2) of section 871(a) of such Code is amended by inserting or 1203, after 1202,. 
(7)The table of sections for part I of subchapter P of chapter 1 of such Code is amended by adding at the end the following new item: 
 
Sec. 1203. Deduction for qualified timber gain.. 
(i)Effective date 
(1)In generalThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
(2)Taxable years which include date of enactmentIn the case of any taxable year which includes the date of the enactment of this Act, for purposes of the Internal Revenue Code of 1986, the taxpayer's qualified timber gain shall not exceed the excess that would be described in section 1203(b) of such Code, as added by this section, if only dispositions of timber after such date were taken into account. 
102.Excise tax not applicable to section 1203 deduction of real estate investment trusts 
(a)In generalSubparagraphs (A) and (B) of section 4981(b)(1) of the Internal Revenue Code of 1986 are amended to read as follows: 
 
(A)85 percent of the real estate investment trust’s ordinary income, without regard to any deduction allowable under section 1203, for such calendar year, plus 
(B)95 percent of the real estate investment trust’s capital gain net income, reduced for any deduction allowable under section 1203, for such calendar year.. 
(b)Effective date 
(1)In generalThe amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
(2)Taxable years which include date of enactmentIn the case of any taxable year which includes the date of the enactment of this Act, for purposes of the Internal Revenue Code of 1986, the taxpayer's qualified timber gain shall not exceed the excess that would be described in section 1203(b) of such Code, as added by this Act, if only dispositions of timber after such date were taken into account. 
IITimber reit modernization 
201.Timber gain qualifying income for reits 
(a)In generalSection 856(c)(5) of the Internal Revenue Code of 1986 is amended by adding after subparagraph (G) the following new subparagraph: 
 
(H)Treatment of timber gains 
(i)In generalFor purposes of this part, gain from the sale of real property described in paragraph (2)(D) and (3)(C) shall include gain which is— 
(I)recognized by an election under section 631(a) from timber owned by the real estate investment trust, the cutting of which is provided by a taxable REIT subsidiary of the real estate investment trust; 
(II)recognized under section 631(b); or 
(III)income which would constitute gain under subclause (I) or (II) but for the failure to meet the 1-year holding period requirement. 
(ii)Special rules 
(I)For purposes of this subtitle, cut timber, the gain of which is recognized by a real estate investment trust pursuant to an election under section 631(a) described in clause (i)(I) or so much of clause (i)(III) as relates to clause (i)(I), shall be deemed to be sold to the taxable REIT subsidiary of the real estate investment trust on the first day of the taxable year. 
(II)For purposes of this subtitle, income described in this subparagraph shall not be treated as gain from the sale of property described in section 1221(a)(1).. 
(b)Effective dateThe amendments made by this section shall apply to dispositions after the date of the enactment of this Act. 
202.Mineral royalty income qualifying income for timber reits 
(a)In generalSection 856(c)(2) of the Internal Revenue Code of 1986 is amended by adding after subparagraph (H) the following new subparagraph: 
 
(I)mineral royalty income from real property owned by a timber real estate investment trust (as defined in paragraph (5)(I)) held, or once held, in connection with the trade or business of producing timber by such real estate investment trust;. 
(b)Timber real estate investment trustSection 856(c)(5) of the Internal Revenue Code of 1986 is amended by adding after subparagraph (H) the following new subparagraph: 
 
(I)Timber real estate investment trustThe term ‘timber real estate investment trust’ means a real estate investment trust in which more than 50 percent in value of its total assets consists of real property held in connection with the trade or business of producing timber.. 
(c)Effective dates 
(1)Subsection (a)The amendment made by subsection (a) shall apply to income earned after the date of the enactment of this Act. 
(2)Subsection (b)The amendments made by subsection (b) shall apply to taxable years ending after the date of the enactment of this Act.  
203.Conforming taxable reit subsidiary asset test for timber reits 
(a)In generalSection 856(c)(4)(B)(ii) of the Internal Revenue Code of 1986 is amended by inserting (25 percent in the case of a timber real estate investment trust) after not more than 20 percent of the value of its total assets is represented by securities of one or more taxable REIT subsidiaries. 
(b)Effective dateThe amendment made by this section shall be effective after the date of the enactment of this Act. 
204.Safe harbor for timber property 
(a)In generalSection 857(b)(6) of the Internal Revenue Code of 1986 (relating to income from prohibited transactions) is amended— 
(1)by striking 4 years in subparagraph (D)(i) and inserting 2 years, and 
(2)by striking 4-year period in subparagraphs (D)(ii) and (D)(iii) and inserting 2-year period. 
(b)Prohibited transactionsSection 857(b)(6)(D)(v) of such Code is amended by inserting or a taxable REIT subsidiary after independent contractor (as defined in section 856(d)(3)) from whom the trust itself does not derive or receive any income. 
(c)Sales that are not prohibited transactionsSection 857(b)(6) of such Code is amended by adding at the end the following new subparagraph: 
 
(G)Sales of property that are not a prohibited transactionThe sale of property which is not a prohibited transaction through application of subparagraph (D) shall be considered property held for investment or for use in a trade or business and not property described in section 1221(a)(1) for all purposes of this subtitle.. 
(d)Effective dateThe amendments made by this section shall be effective for dispositions after the date of the enactment of this Act. 
 
